MEMORANDUM**
Amelia Romano-Barboza, a native and citizen of Argentina, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal from the Immigration Judge’s (“U”) order of *334removal and denial of her applications for waiver of inadmissibility, cancellation of removal, and withholding of removal. We dismiss the petition for lack of jurisdiction.
We lack jurisdiction to review the BIA’s order of removal against Romano-Barboza, because she is an alien convicted of an aggravated felony. See 8 U.S.C. § 1252(a)(2)(C); Flores-Miramontes v. INS, 212 F.3d 1133, 1135 (9th Cir.2000). We lack jurisdiction to review the BIA’s denial of waiver under 8 U.S.C. § 1182(h) and the BIA’s denial of cancellation of removal under 8 U.S.C. § 1229b. See 8 U.S.C. § 1252(a)(2)(B)(i). We lack jurisdiction to review the BIA’s discretionary determination that, because Romano-Barboza committed “particularly serious” crimes, she is ineligible for withholding of removal. See 8 U.S.C. § 1231(b)(3)(B); 8 U.S.C. § 1252(a)(2)(B)®; Matsuk v. INS, 247 F.3d 999, 1002 (9th Cir.2001).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.